Judgment reversed on the law and the facts, and judgment rendered in accordance with the opinion of Van Kirk, P. J. (which opinion is not to be published because not of general interest), with costs in this court and in the court below. Findings and order to be settled before Van Kirk, P. J. The court reverses findings of fact in the decision as follows: 6, 22, 35, 36, 37, 40 to 56 inclusive; also such findings of fact as are included in the conclusions of law. All concur, except McNamee, J., who dissents with a memorandum in which Rhodes, J., concurs (which memorandum is not to be published because not of general interest). [141 Misc. 222.]